Exhibit 10.5

GRANT OF STOCK OPTION AGREEMENT

THE SPECIFIC TERMS OF YOUR STOCK OPTION ARE FOUND IN THE PAGES RELATING TO THE
GRANT OF STOCK OPTIONS FOUND ON MERRILL LYNCH BENEFITS WEBSITE (THE “OPTION
NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE TERMS OF THE OPTION NOTICE ARE
INCORPORATED INTO THIS GRANT OF STOCK OPTIONS.

On the Grant Date, specified in the Option Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the Option
Notice, under the plan specified in the Option Notice (the “Plan”), an option to
purchase the number of shares of the $.0001 par value common stock of the
Company (the “Common Stock”) specified in the Option Notice, pursuant to the
terms set forth in this Stock Option Agreement, any special terms and conditions
for your country set forth in the attached Appendix A and the Option Notice
(together, the “Agreement”). This option is not intended to qualify and will not
be treated as an “incentive stock option” within the meaning of Section 422 of
the U.S. Internal Revenue Code of 1986, as amended (together with the
regulations and other official guidance promulgated thereunder, the “Code”).

The provisions of your option are as follows:

I. Subject to the terms and conditions of the Plan and this Agreement, on each
Vesting Date the number of shares of Common Stock indicated on the Vesting
Schedule shall vest, provided that you have remained continuously and actively
employed with the Company or an Affiliate of the Company (as defined in the
Plan) through each applicable Vesting Date, unless your employment has
terminated due to your Voluntary Termination (as defined in Section IV(5)) or as
otherwise determined by the Company in the exercise of its discretion as
provided in Section IV(6). This option may only be exercised for whole shares of
the Common Stock, and the Company shall be under no obligation to issue any
fractional shares of Common Stock to you. Subject to the limitations contained
herein, this option shall be exercisable with respect to each installment on or
after the applicable Vesting Date. Notwithstanding anything herein to the
contrary, the Vesting Schedule may be accelerated (by notice in writing) by the
Company in its sole discretion at any time during the term of this option. In
addition, if permitted by local law, vesting may be suspended by the Company in
its sole discretion during a leave of absence as provided from time to time
according to Company policies and practices.

II.    (1) The per share exercise price of this option is the Grant Price as
defined in the Option Notice, being not less than the fair market value of the
Common Stock on the date of grant of this option.

(2) To the extent permitted by applicable statutes and regulations, payment of
the exercise price per share is due in full upon exercise of all or any part of
each installment which has become exercisable by you by means of (i) cash or a
check, (ii) any cashless exercise procedure through the use of a brokerage
arrangement approved by the Company, or (iii) any other form of legal
consideration that may be acceptable to the Board or the Committee in their
discretion.

(3) If at the time of exercise, the Company’s Common Stock is publicly traded
and quoted regularly in the Wall Street Journal, payment of the exercise price
may be made by delivery of already-owned shares of Common Stock of a value equal
to the exercise price of the shares of

 

1



--------------------------------------------------------------------------------

Common Stock for which this option is being exercised. The already-owned shares
must have been owned by you for the period required to avoid adverse accounting
treatment and owned free and clear of any liens, claims, encumbrances or
security interests. Payment may also be made by a combination of cash and
already-owned Common Stock.

Notwithstanding the foregoing, the Company reserves the right to restrict the
methods of payment of the exercise price if necessary or advisable to comply
with applicable law or regulation, as determined by the Company in its sole
discretion.

III. Notwithstanding anything to the contrary contained herein, this option may
not be exercised unless the shares issuable upon exercise of this option are
then registered under the U.S. Securities Act of 1933, as amended (the “Act”),
or, if such shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Act.

IV. The term of this option commences on the Grant Date and, unless sooner
terminated as set forth below or in the Plan, terminates on the seventh
(7th) anniversary of the date of this option (the “Expiration Date”). This
option shall terminate prior to the Expiration Date as follows: three (3) months
after the termination of your employment with the Company or an Affiliate of the
Company (as defined in the Plan) for any reason or for no reason, including if
your employment is terminated by the Company or an Affiliate without cause, or
in the event of any other termination of your employment caused directly or
indirectly by the Company or an Affiliate, unless:

(1) such termination of your employment is due to your Permanent and Total
Disability (as defined below), in which case the option shall terminate on the
earlier of the Expiration Date or five (5) years after termination of your
employment and the Vesting Schedule of the unvested portions of the option will
be accelerated to vest, subject to your execution of a general release and
waiver in a form provided by the Company, as of the day preceding such
termination of your employment with respect to the option, except that if the
option was granted in the calendar year in which such termination occurs, the
option will be accelerated to vest with respect to a number of shares equal to
the number of shares subject to the option multiplied by a fraction, the
numerator of which is the number of complete months you remained continuously
and actively employed during such calendar year, and the denominator of which is
twelve (12);

(2) such termination of your employment is due to your death, in which case the
option shall terminate on the earlier of the Expiration Date or five (5) years
after your death and the Vesting Schedule of the unvested portion of the option
will be accelerated to vest as of the day preceding your death with respect to
the option, except that if the option was granted in the calendar year in which
your death occurs the option will be accelerated to vest with respect to a
number of shares equal to the number of shares subject to the option multiplied
by a fraction, the numerator of which is the number of complete months you
remained continuously and actively employed during such calendar year, and the
denominator of which is twelve (12);

(3) during any part of such three (3) month period, this option is not
exercisable solely because of the condition set forth in Section III above, in
which event this option shall not terminate until the earlier of the Expiration
Date or until it shall have been exercisable for an

 

2



--------------------------------------------------------------------------------

aggregate period of three (3) months after the termination of your employment;

(4) exercise of this option within three (3) months after termination of your
employment with the Company or with an Affiliate would result in liability under
Section 16(b) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), in which case this option will terminate on the earlier of:
(i) the tenth (10th) day after the last date upon which exercise would result in
such liability; (ii) six (6) months and ten (10) days after the termination of
your employment with the Company or an Affiliate; or (iii) Expiration Date;

(5) such termination of your employment is due to your voluntary termination
(and such voluntary termination is not the result of Permanent and Total
Disability (as defined below)) after you are at least sixty five (65) years of
age, or after you are at least fifty-five (55) years of age and have been an
employee of the Company and/or an Affiliate of the Company for at least ten
(10) consecutive years (“Voluntary Termination”), in which case this option
shall terminate on the earlier of the Expiration Date or five (5) years after
termination of your employment and the unvested portions of this option will
become exercisable pursuant to the Vesting Schedule without regard to your
Voluntary Termination of your employment prior to the Vesting Date, subject to
your execution of a general release and waiver in a form provided by the
Company, with respect to the option, except that if the option was granted in
the calendar year in which your Voluntary Termination occurs, the option will
become exercisable pursuant to the Vesting Schedule only with respect to a
number of shares equal to the number of shares subject to the option multiplied
by a fraction, the numerator of which is the number of complete months you
remained continuously and actively employed during such calendar year, and the
denominator of which is twelve (12); or

(6) the Company determines, in its sole discretion at any time during the term
of this option, in writing, to otherwise extend the period of time during which
this option will vest and may be exercised after termination of your employment.

However, in any and all circumstances and except to the extent the Vesting
Schedule has been accelerated by the Company in its sole discretion during the
term of this option or as a result of your Permanent and Total Disability or
death as provided in Sections IV(1) or IV(2) above, respectively, as a result of
your Voluntary Termination as provided in Section IV(5) above or as otherwise
determined by the Company in the exercise of its discretion as provided in
Section IV(6) above, this option may be exercised following termination of your
employment only as to that number of shares as to which it was exercisable on
the date of termination of your employment under the provisions of Section I of
this option. For purposes of this option, (i) “termination of your employment”
shall mean the last date you are either an active employee of the Company or an
Affiliate or actively engaged as a consultant or director to the Company or an
Affiliate, and (ii) “Permanent and Total Disability” shall have the meaning
ascribed to such term under Section 22(e)(3) of the Code and with such permanent
and total disability being certified prior to termination of your employment by
(i) the Social Security Administration, (ii) the comparable governmental
authority applicable to an Affiliate of the Company, (iii) such other body
having the relevant decision-making power applicable to an Affiliate of the
Company, or (iv) an independent medical advisor appointed by the Company in its
sole discretion, as applicable, in any such case.

 

3



--------------------------------------------------------------------------------

V.    (1) To the extent specified above, this option may be exercised by
delivering a Notice of Exercise of Stock Option form in person, by mail, via
electronic mail or facsimile or by other authorized method, together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to sub-section
5(f) of the Plan.

(2) Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax Obligations”), you
acknowledge that the ultimate liability for all Tax Obligations is and remains
your responsibility and may exceed the amount actually withheld by the Company
and/or your Employer. You further acknowledge that the Company and/or your
Employer: (a) make no representations or undertakings regarding the treatment of
any Tax Obligations in connection with any aspect of the option grant,
including, but not limited to, the grant, vesting or exercise of the option, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise and
the receipt of any dividends; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the option to
reduce or eliminate your liability for Tax Obligations or achieve any particular
tax result. Furthermore, if you become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable event,
you acknowledge that the Company and/or your Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company and/or your
Employer to satisfy all Tax Obligations. In this regard, you authorize the
Company and/or your Employer, or their respective agents, at their discretion,
to satisfy all applicable Tax Obligations by one or a combination of the
following:

(a) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; or

(b) withholding from proceeds of the sale of shares of Common Stock acquired
upon exercise of the option either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization).

To avoid adverse accounting treatment, the Company may withhold or account for
Tax Obligations not to exceed the applicable minimum statutory withholding rates
or other applicable withholding rates.

Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. You agree to take any further
actions and execute any additional documents as may be necessary to effectuate
the provisions of this Section V. Notwithstanding anything to the contrary
contained herein, the Company may refuse to issue or deliver the shares or the
proceeds of the sale of shares of Common Stock if you fail to comply with your
obligations in connection with the Tax Obligations.

 

4



--------------------------------------------------------------------------------

VI. This option is not transferable, except by will or the laws of descent and
distribution, and is exercisable during your life only by you except if you have
named a Trust (as defined in the Plan) as beneficiary of this option, this
option may be exercised by the Trust after your death.

VII. Any notices provided for in this option or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
above or at such other address as you hereafter designate by written notice to
the Secretary of the Company.

VIII. This option is subject to all the provisions of the Plan and its
provisions are hereby made a part of this option, including without limitation
the provisions of Section 5 of the Plan relating to option provisions, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this option and those of the
Plan, the provisions of the Plan shall control.

IX. You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this option by and among, as applicable, your Employer, the Company, or
Affiliates of the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that the Company and your Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (to the extent
permitted under applicable local law) or other identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all equity compensation or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
understand that Data may be transferred to Merrill Lynch Bank & Trust Co., FSB,
or any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in your country or
elsewhere including outside the European Economic Area, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize your Employer, the
Company, Affiliates of the Company, Merrill Lynch Bank & Trust Co., FSB, and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering, and managing your participation in the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
your participation in the Plan, including any requisite transfer of such Data as
may be required to any other broker, escrow agent or other third party with whom
the shares received upon exercise of this option may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

5



--------------------------------------------------------------------------------

X. The terms of this option shall be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws. For purposes
of litigating any dispute that arises hereunder, the parties hereby submit to
and consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of the State of Delaware, or the
federal courts for the United States for the federal district located in the
State of Delaware, and no other courts, where this option is made and/or to be
performed.

XI. Notwithstanding any provision of this option to the contrary, if you are
employed outside the United States by the Company or an Affiliate, are subject
to the laws of any foreign jurisdiction, or relocate to one of the countries
included in the attached Appendix A (which constitutes a part of this
Agreement), the option granted hereunder shall be subject to any special terms
and conditions for your country set forth in Appendix A and the following
additional terms and conditions:

 

  a. the terms and conditions of this option, including Appendix A, are deemed
modified to the extent necessary or advisable to comply with applicable foreign
laws or facilitate the administration to the Plan;

 

  b. if applicable, the effectiveness of this option is conditioned upon its
compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals; and

 

  c. the Company may take any other action before or after the date of this
option that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.

Notwithstanding the foregoing, the Company may not take any actions hereunder,
that would violate the Act, the Exchange Act, the Code, or any other securities
or tax or other applicable law or regulation. Notwithstanding anything to the
contrary contained herein, the shares issuable upon exercise of this option
shall not be issued unless such shares are then registered under the Act, or, if
such shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Act.

XII. In accepting this option, you acknowledge that:

(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(2) the grant of this option is voluntary and occasional and does not create any
contractual or other right to receive future awards of options, or benefits in
lieu of options even if options have been awarded repeatedly in the past;

(3) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(4) your participation in the Plan is voluntary;

(5) for labor law purposes, options are an extraordinary item that do not
constitute compensation of any kind for services of any kind rendered to the
Company or to your Employer, and the grant of this option is outside the scope
of your employment contract, if any;

 

6



--------------------------------------------------------------------------------

(6) for labor law purposes, the grant of options and the underlying shares of
Common Stock are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payment and in no event shall be considered as compensation for, or
relating in any way to, past services for the Company or any Affiliate of the
Company;

(7) the grant of options and the underlying shares of Common Stock are not
intended to replace any pension rights or compensation;

(8) neither the grant of options nor any provision of this option, the Plan or
the policies adopted pursuant to the Plan confer upon you any right with respect
to employment or continuation of current employment and shall not be interpreted
to form an employment contract or relationship with the Company or any Affiliate
of the Company;

(9) in the event that you are not an employee of the Company or any Affiliate of
the Company, options shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate of the Company;

(10) the future value of the underlying shares is unknown and cannot be
predicted with certainty;

(11) if the underlying shares of Common Stock do not increase in value, this
option will have no value; if you exercise this option and obtain shares of
Common Stock, the value of those shares acquired upon exercise may increase or
decrease in value, even below the Grant Price per share;

(12) in consideration of the grant of this option, no claim or entitlement to
compensation or damages arises from forfeiture of options resulting from
termination of your employment by the Company or an Affiliate of the Company
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Company and your Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you shall be deemed irrevocably to
have waived your entitlement to pursue such claim;

(13) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive options and vest under the Plan, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law). Your right, if any, to exercise the options after
termination of employment will be measured by the date of termination of your
active employment and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
you are no longer employed for purposes of your option grant;

(14) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares of Common Stock; and

(15) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

7



--------------------------------------------------------------------------------

XIII. If one or more of the provisions of this option shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this option to be construed so as to foster the
intent of this option and the Plan.

XIV. If you have received this option or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

XV. This option is not intended to constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, but rather is intended to
be exempt from the application of Code Section 409A. To the extent that this
option is nevertheless deemed to be subject to Code Section 409A for any reason,
this option shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date. Notwithstanding any provision herein to
the contrary, in the event that following the Grant Date, the Committee (as
defined in the Plan) determines that this option may be or become subject to
Code Section 409A, the Committee may adopt such amendments to the Plan and/or
this option or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (a) exempt the
Plan and/or this option from the application of Code Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to
this option, or (b) comply with the requirements of Code Section 409A.

XVI. By electing to accept this option, you acknowledge receipt of this option
and hereby confirm your understanding that the terms set forth in this option
constitute, subject to the terms of the Plan, which terms shall control in the
event of any conflict between the Plan and this option, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
option. The Company may, in its sole discretion, decide to deliver any documents
related to options awarded under the Plan or future option that may be awarded
under the Plan by electronic means or request your consent to participate in the
Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

XVII. The Company reserves the right to impose other requirements on your
participation in the Plan, on this option and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

 

Very truly yours,

AMGEN INC.

 

8



--------------------------------------------------------------------------------

By

 

 

  Duly authorized on behalf of the Board of Directors

 

9



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

THE SPECIFIC TERMS OF YOUR GRANT OF RESTRICTED STOCK UNITS ARE FOUND IN THE
PAGES RELATING TO THE GRANT OF RESTRICTED STOCK UNITS FOUND ON MERRILL LYNCH
BENEFITS WEBSITE (THE “RSU NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE TERMS
OF THE RSU NOTICE ARE INCORPORATED INTO THIS RESTRICTED STOCK UNIT AGREEMENT.

On the Grant Date specified in the RSU Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the RSU
Notice, under the plan specified in the RSU Notice (the “Plan”), the Number of
Units with respect to the number of shares of the $.0001 par value common stock
of the Company (the “Common Stock”) specified in the RSU Notice, on the terms
and conditions set forth in this Restricted Stock Unit Agreement, any special
terms and conditions for your country set forth in the attached Appendix A and
the RSU Notice (together, the “Agreement”). The Units shall constitute stock
bonuses under Sections 7 and 10(d) of the Plan, which is incorporated herein by
reference. Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Plan.

I. Vesting Schedule and Termination of Units.

 

  a. General. Subject to the terms and conditions of this Agreement, on each
Vesting Date, the Number of Units indicated on the Vesting Schedule shall vest,
provided that you have remained continuously and actively employed with the
Company or an Affiliate of the Company (as defined in the Plan) through each
applicable Vesting Date, unless your employment has terminated due to your
Voluntary Termination (as defined in paragraph (d) of this Section I below) or
as otherwise determined by the Company in the exercise of its discretion as
provided in paragraph (e) of this Section I. The Units represent an unfunded,
unsecured promise by the Company to deliver shares of Common Stock. Only whole
shares of Common Stock shall be issued upon vesting of the Units, and the
Company shall be under no obligation to issue any fractional shares of Common
Stock to you. If your employment with the Company or an Affiliate of the Company
is terminated for any reason or for no reason, including if your active
employment is terminated by the Company or an Affiliate without cause, or in the
event of any other termination of your active employment caused directly or
indirectly by the Company or an Affiliate, except as otherwise provided in
paragraphs (b), (c), (d) or (e) of this Section I below, your unvested Units
shall automatically expire and terminate on the date of termination of your
employment. Notwithstanding anything herein to the contrary, the Vesting
Schedule may be accelerated (by notice in writing) by the Company in its sole
discretion at any time during the term of the Unit. In addition, if permitted
under local law, vesting may be suspended by the Company in its sole discretion
during a leave of absence as provided from time to time according to Company
policies and practices.

 

  b.

Permanent and Total Disability. Notwithstanding the provisions in paragraph
(a) above, if your employment with the Company or an Affiliate of the Company
terminates due to your Permanent and Total Disability (as defined below), then
the vesting schedule of unvested portions of Units granted under this Agreement
will be accelerated, subject to your execution of a general release and waiver
in a form provided by the Company, to vest as of the day preceding such
termination of your employment with respect to all Units granted hereunder,
except that if the Units were granted in the calendar year in which such
termination occurs, the Units will be accelerated to vest with respect to a
number of Units equal to the number of Units subject to this Agreement
multiplied by a fraction, the numerator of which is the

 

10



--------------------------------------------------------------------------------

 

number of complete months you remained continuously and actively employed during
such calendar year, and the denominator of which is twelve (12).

 

  c. Death. Notwithstanding the provisions in paragraph (a) above, if your
employment with the Company or an Affiliate of the Company terminates due to
your death, then the vesting schedule of unvested portions of Units granted
under this Agreement will be accelerated to vest as of the day preceding your
death with respect to all Units granted hereunder, except that if the Units were
granted in the calendar year in which your death occurs the Units will be
accelerated to vest with respect to a number of Units equal to the number of
Units subject to this Agreement multiplied by a fraction, the numerator of which
is the number of complete months you remained continuously and actively employed
during such calendar year, and the denominator of which is twelve (12).

 

  d. Retirement. Notwithstanding the provisions in paragraph (a) above, if you
terminate your employment with the Company or an Affiliate of the Company due to
your voluntary termination (and such voluntary termination is not the result of
Permanent and Total Disability (as defined below)) after you are at least
sixty-five (65) years of age, or after you are at least fifty-five (55) years of
age and have been an employee of the Company and/or an Affiliate of the Company
for at least ten (10) consecutive years (“Voluntary Termination”), then the
Units will vest pursuant to the Vesting Schedule without regard to the
termination of employment prior to the Vesting Date, subject to your execution
of a general release and waiver in a form provided by the Company, with respect
to all Units granted hereunder, except that if the Units were granted in the
calendar year in which such termination occurs, the Units will vest pursuant to
the Vesting Schedule provided in the RSU Notice only with respect to a number of
Units equal to the number of Units subject to this Agreement multiplied by a
fraction, the numerator of which is the number of complete months you remained
continuously and actively employed during such calendar year, and the
denominator of which is twelve (12).

 

  e. Continued Vesting. Notwithstanding the provisions in paragraph (a) above,
the Company may in its sole discretion at any time during the term of this
Agreement, in writing, otherwise provide that the Units will vest pursuant to
the Vesting Schedule without regard to the termination of employment prior to
the Vesting Date, subject to any terms and conditions that the Company may
determine.

For purposes of this Agreement, (i) “termination of your employment” shall mean
the last date that you are either an active employee of the Company or an
Affiliate or actively engaged as a consultant or director of the Company or an
Affiliate, and (ii) “Permanent and Total Disability” shall have the meaning
ascribed to such term under Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (together with the regulations and other official guidance
promulgated thereunder, the “Code”) and with such permanent and total disability
being certified prior to termination of your employment by (i) the Social
Security Administration, (ii) the comparable governmental authority applicable
to an Affiliate of the Company, (iii) such other body having the relevant
decision-making power applicable to an Affiliate of the Company, or (iv) an
independent medical advisor appointed by the Company in its sole discretion, as
applicable, in any such case. Units that remain unvested as of the date of
termination of your employment shall expire and terminate on the date of
termination of your employment.

II. Form and Timing of Payment. Subject to satisfaction of tax or similar
obligations as provided for in Section III, any vested Units shall be paid by
the Company in shares of Common Stock (on a one-to-one basis) on, or as soon as
practicable after, the applicable Vesting Date (which, for purposes of this
Section II, includes the date of any accelerated vesting under Sections I(b),
(c), (d) or (e) above); provided, however, that in no event shall the payment be
made after the close of your taxable

 

11



--------------------------------------------------------------------------------

year which includes the applicable Vesting Date or, if later, after the 15th day
of the third calendar month following the applicable Vesting Date. Shares of
Common Stock issued in respect of a Unit shall be deemed to be issued in
consideration of past services actually rendered by you to the Company or an
Affiliate or for its benefit for which you have not previously been compensated
or for future services to be rendered, as the case may be, which the Company
deems to have a value at least equal to the aggregate par value thereof.

III. Tax Withholding; Issuance of Certificates. Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax (including federal, state and local taxes), social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you (“Tax Obligations”), you
acknowledge that the ultimate liability for all Tax Obligations is and remains
your responsibility and may exceed the amount actually withheld by the Company
and/or your Employer. You further acknowledge that the Company and/or your
Employer (i) make no representations or undertakings regarding the treatment of
any Tax Obligations in connection with any aspect of the Units, including the
grant of the Units, the vesting of Units, the conversion of the Units into
shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired at vesting and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Units to reduce or eliminate your liability for Tax Obligations or
achieve any particular tax result. Furthermore, if you become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, you acknowledge that the Company and/or your Employer (or former
employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay, or make adequate arrangements satisfactory to the Company or to your
Employer (in their sole discretion) to satisfy all Tax Obligations. In this
regard, you authorize the Company and/or your Employer or their respective
agents, at their discretion, to satisfy all applicable Tax Obligations by one or
a combination of the following:

(a) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; or

(b) withholding from proceeds of the sale of shares of Common Stock acquired
upon vesting or payment of the Units either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); or

(c) withholding in shares of Common Stock to be issued upon vesting or payment
of the Units, provided that the Company and your Employer shall only withhold an
amount of shares of Common Stock with a fair market value equal to the Tax
Obligations.

To avoid adverse accounting treatment, the Company may withhold or account for
Tax Obligations not to exceed the applicable minimum statutory withholding rates
or other applicable withholding rates. If the Tax Obligations are satisfied by
withholding in shares of Common Stock, for tax purposes, you are deemed to have
been issued the full number of shares of Common Stock subject to the vested
Units, notwithstanding that a number of the shares of Common Stock is held back
solely for the purpose of paying the Tax Obligations due as a result of any
aspect of your participation in the Plan (any shares of Common Stock withheld by
the Company hereunder shall not be deemed to have been issued by the Company for
any purpose under the Plan and shall remain available for issuance thereunder).

Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. You agree to take any further

 

12



--------------------------------------------------------------------------------

actions and execute any additional documents as may be necessary to effectuate
the provisions of this Section III. Notwithstanding Section II above, the
Company may refuse to issue or deliver the shares or the proceeds of the sale of
shares of Common Stock if you fail to comply with your obligations in connection
with the Tax Obligations.

IV. Transferability. No benefit payable under, or interest in, this Agreement or
in the shares of Common Stock that are scheduled to be issued to you hereunder
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, your or your beneficiary’s debts, contracts, liabilities or torts;
provided, however, nothing in this Section IV shall prevent transfer (i) by will
or (ii) by applicable laws of descent and distribution.

V. Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at such address as is
currently maintained in the Company’s records or at such other address as you
hereafter designate by written notice to the Secretary of the Company.

VI. Plan. This Agreement is subject to all the provisions of the Plan, which
provisions are hereby made a part of this Agreement, including without
limitation the provisions of Section 7 of the Plan relating to stock bonuses,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control.

VII. Governing Law. The terms of this Agreement shall be governed by the laws of
the State of Delaware without giving effect to principles of conflicts of laws.
For purposes of litigating any dispute that arises hereunder, the parties hereby
submit to and consent to the jurisdiction of the State of Delaware, and agree
that such litigation shall be conducted in the courts of the State of Delaware,
or the federal courts for the United States for the federal district located in
the State of Delaware, and no other courts, where this Agreement is made and/or
to be performed.

VIII. Code Section 409A. The time and form of payment of the Units is intended
to comply with the requirements of Code Section 409A and this Agreement shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Grant Date. Notwithstanding any provision herein to the contrary, in the event
that following the Grant Date, the Committee (as defined in the Plan) determines
that it may be necessary or appropriate to do so, the Committee may adopt such
amendments to the Plan and/or this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (a) exempt the Plan and/or the Units from the application of
Code Section 409A and/or preserve the intended tax treatment of the benefits
provided with respect to this option, or (b) comply with the requirements of
Code Section 409A.

IX. Acknowledgement. By electing to accept this Agreement, you acknowledge
receipt of this Agreement and hereby confirm your understanding that the terms
set forth in this Agreement constitute, subject to the terms of the Plan, which
terms shall control in the event of any conflict between the Plan and this
Agreement, the entire agreement and understanding of the parties with respect to
the matters contained herein and supersede any and all prior agreements,
arrangements and understandings, both oral and written, between the parties
concerning the subject matter of this Agreement. The Company may, in its sole
discretion, decide to deliver any documents related to Units awarded under the

 

13



--------------------------------------------------------------------------------

Plan or future Units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

X. Acknowledgment of Nature of Plan and Units. In accepting this Agreement, you
acknowledge that:

(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(2) the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units, or benefits in
lieu of Units even if Units have been awarded repeatedly in the past;

(3) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(4) your participation in the Plan is voluntary;

(5) for labor law purposes, Units are an extraordinary item that do not
constitute wages of any kind for services of any kind rendered to the Company or
to your Employer, and the grant of Units is outside the scope of your employment
contract, if any;

(6) for labor law purposes, the grant of Units and the shares of Common Stock
subject to the Units are not part of normal or expected wages or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement benefits or
similar payments;

(7) the grant of Units and the shares of Common Stock subject to the Units are
not intended to replace any pension rights or compensation;

(8) neither the grant of Units nor any provision of this Agreement, the Plan or
the policies adopted pursuant to the Plan confer upon you any right with respect
to employment or continuation of current employment and shall not be interpreted
to form an employment contract or relationship with the Company or any Affiliate
of the Company;

(9) the future value of the underlying shares is unknown and cannot be predicted
with certainty;

(10) in consideration of the grant of Units hereunder, no claim or entitlement
to compensation or damages arises from termination of Units, and no claim or
entitlement to compensation or damages shall arise from forfeiture of the Units
resulting from termination of your employment by the Company or an Affiliate of
the Company (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and your Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim;

 

14



--------------------------------------------------------------------------------

(11) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive Units and vest under the Plan, if any,
will terminate effective as of the date that you are no longer actively employed
and will not be extended by any notice period mandated under local law (e.g.,
active employment would not include a period of “garden leave” or similar period
pursuant to local law); the Company shall have the exclusive discretion to
determine when you are no longer actively employed for purposes of your grant;

(12) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares of Common Stock; and

(13) you are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

XVIII. Compliance with Laws. Notwithstanding any provision of this Agreement to
the contrary, if you are employed outside the United States by the Company or an
Affiliate, are subject to the laws of any foreign jurisdiction, or relocate to
one of the countries included in the attached Appendix A (which constitutes a
part of this Agreement), the Units granted hereunder shall be subject to any
special terms and conditions for your country set forth in Appendix A and to the
following additional terms and conditions:

 

  a. the terms and conditions of this Agreement, including Appendix A, are
deemed modified to the extent necessary or advisable to comply with applicable
foreign laws or facilitate the administration of the Plan;

 

  b. if applicable, the effectiveness of your award of Units is conditioned upon
its compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals;

 

  c. to the extent necessary to comply with applicable foreign laws, the payment
of any earned Units shall be made in cash or Common Stock, at the Company’s
election; and

 

  d. the Company may take any other action, before or after an award of Units is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.

Notwithstanding the foregoing, the Company may not take any actions hereunder,
that would violate the U.S. Securities Act of 1933, as amended (the “Act”), the
U.S. Securities Exchange Act of 1934, as amended, the Code, or any other
securities or tax or other applicable law or regulation. Notwithstanding
anything to the contrary contained herein, the shares issuable upon vesting of
the Unit shall not be issued unless such shares are then registered under the
Act, or, if such shares are not then so registered, the Company has determined
that such vesting and issuance would be exempt from the registration
requirements of the Act.

XII. Data Privacy and Notice of Consent. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Agreement by and among, as applicable,
your Employer, the Company, and Affiliates of the Company for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that the Company and your Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (to the extent
permitted under applicable local law) or other identification

 

15



--------------------------------------------------------------------------------

number, salary, nationality, job title, residency status, any shares of stock or
directorships held in the Company, details of all equity compensation or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”). You understand that Data may be transferred to Merrill Lynch
Bank & Trust Co., FSB, or any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in your country or elsewhere, including outside the European Economic Area and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize your
Employer, the Company, Affiliates of the Company, Merrill Lynch Bank & Trust
Co., FSB, and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing your
participation in the Plan to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to any other broker, escrow
agent or other third party with whom the shares received upon vesting of the
Units may be deposited. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

XIII. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

XIV. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.

XV. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Units and on any
shares of Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

Very truly yours,

AMGEN INC.

By:  

 

Name:   Title:  

 

16



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS OF THE

AMENDED AND RESTATED 1991 EQUITY INCENTIVE PLAN

AMGEN INC. AMENDED AND RESTATED 1999 EQUITY INCENTIVE PLAN

AMGEN INC. AMENDED AND RESTATED 1999 INCENTIVE STOCK PLAN

GRANT OF STOCK OPTION, RESTRICTED STOCK UNITS AND/OR PERFORMANCE

UNITS

(NON-U.S.)

TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern any option to
purchase shares of Common Stock (“Option”), Restricted Stock Units (“RSUs”) and
Performance Units (any of the above individually, a “Stock Award”; collectively,
“Stock Awards”) under the Plan if, under applicable law, you are a resident of,
or are deemed to be a resident of one of the countries listed below.
Furthermore, the additional terms and conditions that govern any Stock Award
granted hereunder may apply to you if you relocate to one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix A
shall have the meanings set forth in the Plan and/or the agreement relating to
the grant of Options (the “Option Agreement”), Units (the “RSU Agreement”) or
Performance Units (the “Performance Unit Agreement”, and collectively with the
Option Agreement and the RSU Agreement, the “Agreements”), as applicable to
which this Appendix is attached.

NOTIFICATIONS

This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of October 1,
2008. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you acquire shares of
Common Stock under the Plan, or when you subsequently sell shares of Common
Stock acquired under the Plan.

In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you or you may be subject to the provisions of one or more
jurisdictions.

 

APPENDIX A-1



--------------------------------------------------------------------------------

AUSTRALIA

TERMS AND CONDITIONS

RSUs and Performance Units Payable Only in Shares. Notwithstanding any
discretion in the Plan or anything to the contrary in the Agreements, the award
of RSUs or Performance Units does not provide any right for you to receive a
cash payment and shall be paid in shares of Common Stock only.

AUSTRIA

NOTIFICATIONS

Consumer Protection Notification. You may be entitled to revoke acceptance of
any Stock Awards granted under the Plan on the basis of the Austrian Consumer
Protection Act (the “Act”) under the conditions listed below, if the Act is
considered to be applicable to the Agreements and the Plan:

 

  (i) If you accept a Stock Award outside the business premises of the Company,
you may be entitled to revoke your acceptance of the Stock Award, provided the
revocation is made within one (1) week after such acceptance of a Stock Award.

 

  (ii) The revocation must be in written form to be valid. It is sufficient if
you return the applicable Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the applicable Agreement, provided the revocation is sent within the
period discussed above.

Exchange Control Notification. When you sell shares of Common Stock acquired
under the Plan, there may be exchange control obligations if the cash proceeds
are held outside of Austria. If the transaction volume of all accounts abroad
exceeds €3,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the 15th day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).

BELGIUM

TERMS AND CONDITIONS

Tax Considerations. Any Option granted hereunder must be accepted in writing
within 60 days of the offer (and will be subject to taxation on the 60th day
following the offer date of the Option, the offer date being defined as the date
on which these documents have been sent to you). If you do not accept the Option
in writing within 60 days of the offer, you will be deemed to have refused the
grant. Please refer to the Option acceptance letter that you will receive along
with the applicable Agreement for a more detailed description of the tax
consequences of choosing to accept the option. You should consult your personal
tax advisor regarding completion of the additional forms.

 

APPENDIX A-2



--------------------------------------------------------------------------------

NOTIFICATIONS

Tax Reporting Notification. You are required to report any taxable income
attributable to any Option granted hereunder on your annual tax return. You are
also required to report any bank accounts opened and maintained outside Belgium
on your annual tax return.

CANADA

TERMS AND CONDITIONS

Form of Payment. Due to legal restrictions in Canada, you are prohibited from
surrendering shares of the Company’s Common Stock that you already own or
attesting to the ownership of shares of Common Stock to pay the exercise price
or any Tax Obligations in connection with the Option.

Termination of Employment. Section XII(12) of the Option Agreement, Section
X(11) of the RSU Agreement and Section VIII(10) of the Performance Units
Agreement are amended to read as follows:

In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive any Stock Awards and vest
under the Plan, if any, will terminate effective as of the date that is the
earlier of: (1) the date you receive notice of termination of employment from
the Company or your Employer, or (2) the date you are no longer actively
employed by the Company or your Employer regardless of any notice period or
period of pay in lieu of such notice required under local law (including, but
not limited to statutory law, regulatory law and/or common law). Your right, if
any, to acquire shares of Common Stock pursuant to a Stock Award after
termination of employment will be measured by the date of termination of your
active employment and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
you are no longer employed for purposes of your Stock Award grants.

The following provisions will apply to you if you are a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that
this agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

Data Privacy Notice and Consent. This provision supplements Section IX of the
Option Agreement, Section XII of the RSU Agreement and Section XIII of the
Performance Units Agreement:

You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration and operation of the Plan. You further
authorize the Company and the Employer to disclose and discuss your
participation in the Plan with their advisors. You also authorize the Company
and the Employer to record such information and keep it in your employee file.

 

APPENDIX A-3



--------------------------------------------------------------------------------

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Notification. Proceeds from the sale of shares of Common Stock
may be held in a cash account abroad and you are no longer required to report
the opening and maintenance of a foreign account to the Czech National Bank (the
“CNB”), unless the CNB notifies you specifically that such reporting is
required. Upon request of the CNB, you may need to file a notification within 15
days of the end of the calendar quarter in which you acquire shares of Common
Stock.

DENMARK

NOTIFICATIONS

Exchange Control Information. If you establish an account holding shares or an
account holding cash outside Denmark, you must report the account to the Danish
Tax Administration. The form which should be used in this respect can be
obtained from a local bank. (These obligations are separate from and in addition
to the obligations described below.)

Securities/Tax Reporting Information. If you hold shares of Common Stock
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, you are required to inform the Danish Tax Administration about the
account. For this purpose, you must file a Form V (Erklaering V) with the Danish
Tax Administration. The Form V must be signed both by you and by the applicable
broker or bank where the account is held. By signing the Form V, the broker or
bank undertakes to forward information to the Danish Tax Administration
concerning the shares in the account without further request each year. By
signing the Form V, you authorize the Danish Tax Administration to examine the
account.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must file
a Form K (Erklaering K) with the Danish Tax Administration. The Form K must be
signed both by you and by the applicable broker or bank where the account is
held. By signing the Form K, the broker/bank undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the account. By signing the Form K, you
authorize the Danish Tax Administration to examine the account.

If you exercise an Option by means of the cashless method of exercise, you are
not required to file a Form V because you will not hold any shares of Common
Stock. However, if you open a deposit account with a foreign broker or bank to
hold the cash proceeds, you are required to file a Form K as described above.

HONG KONG

NOTIFICATIONS

Securities Law Notification. The offer of a Stock Award subject to the terms and
conditions of the Plan and the applicable Agreement, including this Appendix,
does not constitute a public offering of securities, and it is available only to
employees, directors and consultants of the Company and its Affiliates.

 

APPENDIX A-4



--------------------------------------------------------------------------------

Please be aware that the contents of the applicable Agreement, including this
Appendix, and the Plan have not been reviewed by any regulatory authority in
Hong Kong. You are advised to exercise caution in relation to any Stock Award
granted hereunder and the Plan. If you are in any doubt about any of the
contents of the applicable Agreement, including this Appendix, or the Plan, you
should obtain independent professional advice.

INDIA

TERMS AND CONDITIONS

Option Exercise Restriction. Due to legal restrictions in India, you will not be
permitted to pay the exercise price for shares of Common Stock subject to any
Option granted hereunder by a cashless “sell-to-cover” procedure, under which
method a number of shares of Common Stock with a value sufficient to cover the
exercise price, brokerage fees and any applicable Tax Obligations would be sold
upon exercise and you would receive only the remaining shares of Common Stock
subject to the exercised Option. The Company reserves the right to permit this
procedure for payment of the exercise price in the future, depending on the
development of local law.

Fringe Benefit Tax Obligation. This provision supplements Section V of the
Option Agreement, Section III of the RSU Agreement and Section V of the
Performance Units Agreement:

Effective for any Stock Awards granted to you on or after October 1, 2008, by
accepting the Stock Award, you consent and agree to assume liability for any
fringe benefit tax (“FBT”) that may be payable by the Company and/or the
Employer in connection with the Stock Award. You understand that the grant of
any Stock Awards on or after October 1, 2008 is contingent upon your agreement
to assume liability for FBT payable on the Stock Awards. Further, by accepting
any Stock Awards granted on or after October 1, 2008, you agree that the Company
and/or the Employer may collect the FBT from you by any of the means set forth,
as applicable, in Section V(2) of the Option Agreement, Section III of the RSU
Agreement and/or Section V of the Performance Units Agreement, or by any other
reasonable method established by the Company. You also agree to execute promptly
any other consents or elections required to accomplish the foregoing, upon
request of the Company.

You understand that, for any Option granted hereunder, the FBT will be
calculated based on the difference between the exercise price and the fair
market value (as determined under Indian law) of the underlying shares of Common
Stock at the time of vesting. Therefore, no FBT will be due if the Option is not
“in-the-money” at vesting. On the other hand, if the Option is in-the-money at
vesting and the fair market value of the shares of Common Stock decreases
between vesting and exercise, you will be liable for FBT on a greater amount
than the benefit you will receive at exercise.

NOTIFICATIONS

Exchange Control Notification. If you remit funds out of India to purchase
shares of Common Stock at exercise of any Option granted hereunder, you are
responsible for complying with applicable exchange control regulations.

You must repatriate the proceeds from the sale of shares of Common Stock
acquired under the Plan and any dividends received in relation to the shares of
Common Stock to India within 90 days after receipt. You must maintain the
foreign inward remittance certificate received from the

 

APPENDIX A-5



--------------------------------------------------------------------------------

bank where the foreign currency is deposited in the event that the Reserve Bank
of India or your Employer requests proof of repatriation.

IRELAND

TERMS AND CONDITIONS

Restriction on Type of Shares Issued to Directors. Due to legal restrictions in
Ireland, any Stock Awards granted hereunder to a director or shadow director1 of
an Irish Affiliate may only be granted in respect of newly issued shares of
Common Stock. In no event may treasury shares be issued to a director or shadow
director of an Irish Affiliate in connection with the exercise of an option
under the Plan.

Nature of Agreement. This provision supplements Section XII of the Option
Agreement, Section X of the RSU Agreement and Section VIII of the Performance
Units Agreement:

In accepting any Stock Awards granted hereunder, you acknowledge your
understanding and agreement that the benefits received under the Plan will not
be taken into account for any redundancy or unfair dismissal claim.

NOTIFICATIONS

Director Notification Requirements. If you are a director, shadow director or
secretary of an Irish Affiliate, you must notify the Irish Affiliate in writing
within five (5) business days of receiving or disposing of an interest in the
Company (e.g., an Option or shares of Common Stock) in the Company, or within
five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests, if any, will be attributed to the director, shadow
director or secretary).

ITALY

TERMS AND CONDITIONS

Option Cashless Exercise Restriction. Due to legal restrictions in Italy, you
will be required to pay the exercise price for any shares of Common Stock
subject to an Option granted hereunder by a cashless sell-all exercise, such
that all shares will be sold immediately upon exercise and the cash proceeds of
sale, less the exercise price, any Tax Obligations and broker’s fees or
commissions, will be remitted to you. The Company reserves the right to provide
additional methods of exercise depending on local developments.

Data Privacy Consent. The following provision replaces Section IX of the Option
Agreement, Section XII of the RSU Agreement and Section XIII of the Performance
Units Agreement:

You hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of your personal data as
described herein by and among, as

 

1 A shadow director is an individual who is not on the board of directors of the
Irish Affiliate but who has sufficient control such that the board of directors
of the Irish Affiliate acts in accordance with the directions or instructions of
the individual.

 

APPENDIX A-6



--------------------------------------------------------------------------------

applicable, the Employer, the Company and any Affiliate for the exclusive
purpose of implementing, administering, and managing your participation in the
Plan.

You understand that your Employer, the Company and any Affiliate may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance (to the
extent permitted under Italian law) or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or any
Affiliate, details of all option granted, or any other entitlement to shares of
Common Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).

You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Amgen Inc., with registered offices at One Amgen Center Drive,
Thousand Oaks, California 91320, U.S.A., and, pursuant to Legislative Decree no.
196/2003, its Representative in Italy for privacy purposes is Amgen Dompe
S.p.A., with registered offices at Via Tazzoli, 6 – 20154 Milan, Italy.

You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan. You understand that Data may also be transferred to
the independent registered public accounting firm engaged by the Company. You
further understand that the Company and/or any Affiliate will transfer Data
among themselves as necessary for the purpose of implementing, administering and
managing your participation in the Plan, and that the Company and/or any
Affiliate may each further transfer Data to third parties assisting the Company
in the implementation, administration, and management of the Plan, including any
requisite transfer of Data to a broker or other third party with whom you may
elect to deposit any shares of Common Stock acquired at vesting of the option.
Such recipients may receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan. You understand that these recipients
may be located in or outside the European Economic Area, such as in the United
States or elsewhere. Should the Company exercise its discretion in suspending
all necessary legal obligations connected with the management and administration
of the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.

Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.

 

APPENDIX A-7



--------------------------------------------------------------------------------

Acknowledgement of Nature of Agreement. By accepting any Stock Awards granted
hereunder, you acknowledge that (1) you have received a copy of the Plan, the
applicable Agreement and this Appendix; (2) you have reviewed the applicable
documents in their entirety and fully understand the contents thereof; and
(3) you accept all provisions of the Plan, the applicable Agreement and this
Appendix.

For any Option granted, you further acknowledge that you have read and
specifically and explicitly approve, without limitation, the following Sections
of the Option Agreement: Section V, Section IX (as replaced by the above
consent), Section X, Section XII, Section XIV, and Section XVI.

For any RSUs granted, you further acknowledge that you have read and
specifically and explicitly approve, without limitation, the following Sections
of the RSU Agreement: Section III, Section IX, Section X, Section XII (as
replaced by the above consent), and Section XIV.

For any Performance Units granted, you further acknowledge that you have read
and specifically and explicitly approve, without limitation, the following
Sections of the Performance Agreement: Section III, Section V, Section VIII,
Section XIII (as replaced by the above consent), and Section XV.

MEXICO

TERMS AND CONDITIONS

Acknowledgement of the Agreement. In accepting any Stock Awards granted
hereunder, you acknowledge that you have received a copy of the Plan, have
reviewed the Plan and the applicable Option Agreement, RSU Agreement and/or
Performance Units Agreement, including this Appendix, in their entirety and
fully understand and accept all provisions of the Plan and the Agreement,
including this Appendix. You further acknowledge that you have read and
specifically and expressly approve the terms and conditions of Section XII of
the Option Agreement, Section X of the RSU Agreement and/or Section VIII of the
Performance Units Agreement, as applicable, in which the following is clearly
described and established:

 

  (1) Your participation in the Plan does not constitute an acquired right.

 

  (2) The Plan and your participation in the Plan are offered by Amgen Inc. on a
wholly discretionary basis.

 

  (3) Your participation in the Plan is voluntary.

 

  (4) Amgen Inc. and its Affiliates are not responsible for any decrease in the
value of the option granted and/or shares of Common Stock issued under the Plan.

Labor Law Acknowledgement and Policy Statement. In accepting any Stock Awards
granted hereunder, you expressly recognize that Amgen Inc., with registered
offices at One Amgen Center Drive, Thousand Oaks, California 91320, U.S.A., is
solely responsible for the administration of the Plan and that your
participation in the Plan and acquisition of shares of Common Stock do not
constitute an employment relationship between you and Amgen Inc. since you are
participating in the Plan on a wholly commercial basis and your sole employer is
Amgen Latin America Services, S.A. de C.V. (“Amgen-Mexico”). Based on the
foregoing, you expressly recognize that the Plan and the benefits that you may
derive from participation in the Plan do not

 

APPENDIX A-8



--------------------------------------------------------------------------------

establish any rights between you and your employer, Amgen-Mexico, and do not
form part of the employment conditions and/or benefits provided by Amgen-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of your employment.

You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of Amgen Inc.; therefore, Amgen Inc.
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Amgen Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to Amgen Inc., its Affiliates,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise.

Spanish Translation

Reconocimiento del Otorgamiento. Al aceptar cualquier Otorgamiento de Acciones
bajo el presente documento, usted reconoce que ha recibido una copia del Plan,
que ha revisado el mismo en su totalidad, así como también el Acuerdo de Opción,
el Acuerdo de Unidades y/o el Acuerdo de Rendimiento de Unidades, que sean
aplicables, incluyendo este Apéndice, además que comprende y está de acuerdo con
todas las disposiciones tanto del Plan y del Otorgamiento, incluyendo este
Apéndice. Asimismo, usted reconoce que ha leído y manifiesta específicamente y
expresamente la conformidad con los términos y condiciones establecidos en la
Sección XII del Acuerdo de Opción, la Sección X del Acuerdo de Unidades y/o la
Sección VIII del Acuerdo de Rendimiento de Acciones, según sea aplicable, en los
que se establece y describe claramente que:

 

  (1) Su participación en el Plan de ninguna manera constituye un derecho
adquirido.

 

  (2) El Plan y su participación en el mismo son ofrecidos por Amgen Inc. de
forma completamente discrecional.

 

  (3) Su participación en el Plan es voluntaria.

 

  (4) Amgen Inc. y sus Afiliados no son responsables de ninguna disminución en
el valor de la opción otorgada y/o de las Acciones Comunes emitidas mediante el
Plan.

Reconocimiento de la Ley Laboral y Declaración de Política. Al aceptar cualquier
Otorgamiento de Acciones bajo el presente, usted reconoce expresamente que Amgen
Inc., con oficinas registradas localizadas en One Amgen Center Drive, Thousand
Oaks, California 91320, U.S.A., es la única responsable de la administración del
Plan y que su participación en el mismo y la adquisición de Acciones Comunes no
constituyen de ninguna manera una relación laboral entre usted y Amgen Inc.,
debido a que su participación en el Plan es únicamente una relación comercial y
que su único empleador es Amgen Latin America Services, S.A. de C.V.
(“Amgen-México”). Derivado de lo anterior, usted reconoce expresamente que el
Plan y los beneficios a su favor que pudieran derivar de la participación en el
mismo, no establecen ningún derecho entre usted y su empleador, Amgen – México,
y no forman parte de las condiciones laborales y/o los beneficios otorgados por
Amgen – México, y cualquier modificación del Plan o la terminación del mismo no
constituirá un cambio o desmejora de los términos y condiciones de su trabajo.

 

APPENDIX A-9



--------------------------------------------------------------------------------

Asimismo, usted entiende que su participación en el Plan es resultado de la
decisión unilateral y discrecional de Amgen Inc., por lo tanto, Amgen Inc. se
reserva el derecho absoluto de modificar y/o descontinuar su participación en el
Plan en cualquier momento y sin ninguna responsabilidad para usted.

Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Amgen Inc., por cualquier compensación o daños
y perjuicios, en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a
Amgen Inc. de toda responsabilidad, como así también a sus Afiliadas,
accionistas, directores, agentes o representantes legales con respecto a
cualquier demanda que pudiera surgir.

NETHERLANDS

TERMS AND CONDITIONS

Nature of Agreement. This provision supplements Section XII of the Option
Agreement, Section X of the RSU Agreement and Section VIII of the Performance
Units Agreement:

By accepting any Stock Awards granted hereunder, you acknowledge and agree that
(i) any Stock Awards granted hereunder are intended as an incentive for you to
remain employed with your Employer and are not intended as remuneration for
labor performed; (ii) any Stock Awards granted hereunder are not intended to
replace any pension rights or compensation; and (iii) the benefits under the
Plan will not automatically transfer to another corporation in the case of a
merger, take-over or transfer of liability.

NOTIFICATIONS

Securities Law Notification. You should be aware of Dutch insider-trading rules,
which may impact the exercise of any Option granted hereunder and the sale of
shares of Common Stock acquired under the Plan. In particular, you may be
prohibited from effectuating certain transactions if you have insider
information regarding the Company.

By accepting any Stock Awards granted hereunder and participating in the Plan,
you acknowledge having read and understood this Securities Law Notification and
further acknowledge that it is your responsibility to comply with the following
Dutch insider trading rules:

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price.

Given the broad scope of the definition of inside information, certain employees
of the Company working at an Affiliate in the Netherlands (including person
eligible to participate in the Plan) may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when in possession of such inside information.

 

APPENDIX A-10



--------------------------------------------------------------------------------

POLAND

NOTIFICATIONS

Exchange Control Notification. Polish residents holding foreign securities
(including shares of Common Stock) and maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such transactions
or balances exceeds €10,000. If required, the reports are due on a quarterly
basis by the 20th day following the end of each quarter. The reports are filed
on special forms available on the website of the National Bank of Poland.

PORTUGAL

NOTIFICATIONS

Exchange Control Notification. If you do not hold the shares of Common Stock
acquired under the Plan with a Portuguese financial intermediary, you may need
to file a report with the Portuguese Central Bank. If the shares are held by a
Portuguese financial intermediary, it will file the report for you.

RUSSIA

TERMS AND CONDITIONS

Securities Law Requirements. Any Stock Awards granted hereunder, the applicable
Option Agreement, RSU Agreement and/or Performance Units Agreement, including
this Appendix, the Plan and all other materials you may receive regarding your
participation in the Plan or any Stock Awards granted hereunder do not
constitute advertising or an offering of securities in Russia. The issuance of
shares of Common Stock under the Plan has not and will not be registered in
Russia; therefore, such shares may not be offered or placed in public
circulation in Russia.

In no event will shares of Common Stock acquired under the Plan be delivered to
you in Russia; all shares of Common Stock will be maintained on your behalf in
the United States.

You are not permitted to sell any shares acquired under the Plan directly to a
Russian legal entity or resident.

NOTIFICATIONS

Exchange Control Notification. If you remit funds out of Russia to purchase
shares of Common Stock, the funds must be remitted from a foreign currency
account in your name at an authorized bank in Russia. This requirement does not
apply if you use a cashless exercise procedure such that all or part of the
shares subject to the option granted hereunder are sold immediately upon
exercise and the proceeds of sale remitted to the Company to cover the exercise
price for the purchased shares and any Tax Obligations because, in this case,
there is no remittance of funds out of Russia.

With respect to any shares acquired under the Plan, you must repatriate the
proceeds from the sale of such shares and any dividends received in relation to
such shares to Russia within a reasonably short period after receipt. The sale
proceeds and any dividends received must be initially credited to you through a
foreign currency account opened in your name at an

 

APPENDIX A-11



--------------------------------------------------------------------------------

authorized bank in Russia. After the funds are initially received in Russia,
they may be further remitted to a foreign bank subject to the following
limitations: (i) the foreign account may be opened only for individuals;
(ii) the foreign account may not be used for business activities; (iii) the
Russian tax authorities must be given notice about the opening/closing of each
foreign account within one month of the account opening/closing; and (iv) the
Russian tax authorities must be given notice of the account balances of such
foreign accounts as of the beginning of each calendar year.

SLOVAKIA

NOTIFICATIONS

Exchange Control Information. You are required to notify the Slovak National
Bank with respect to the establishment of accounts abroad within 15 days of the
end of the calendar year. The notification forms may be found at the Slovak
National Bank website (www.nbs.sk). You should consult your personal legal
advisor to determine which forms you must submit and when such forms will be
due.

SPAIN

TERMS AND CONDITIONS

Labor Law Acknowledgement. The following provision supplements Section XII of
the Option Agreement, Section X of the RSU Agreement and Section VIII of the
Performance Units Agreement:

By accepting any Stock Awards granted hereunder, you consent to participation in
the Plan and acknowledge that you have received a copy of the Plan.

You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant any Stock Awards under the Plan to individuals who
may be employees of the Company or its Affiliates throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any Stock Awards granted will not economically or otherwise
bind the Company or any of its Affiliates on an ongoing basis other than as
expressly set forth in the applicable Option Agreement, RSU Agreement or
Performance Units Agreement, including this Appendix. Consequently, you
understand that any Stock Awards granted hereunder are given on the assumption
and condition that they shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. Further, you understand and freely accept that there
is no guarantee that any benefit whatsoever shall arise from any gratuitous and
discretionary grant of Stock Awards since the future value of any Stock Awards
and the underlying shares of Common Stock is unknown and unpredictable. In
addition, you understand that any Stock Awards granted hereunder would not be
made but for the assumptions and conditions referred to above; thus, you
understand, acknowledge and freely accept that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of Stock Awards or right to Stock Awards shall be null
and void.

NOTIFICATIONS

Exchange Control Notification. When receiving foreign currency payments derived
from the ownership of shares (i.e., dividends or sale proceeds), you must inform
the financial institution receiving the payment of the basis upon which such
payment is made. You will need to provide

 

APPENDIX A-12



--------------------------------------------------------------------------------

the institution with the following information: (i) your name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment and the currency used; (iv) the country
of origin; (v) the reasons for the payment; and (vi) further information that
may be required.

If you acquire shares of Common Stock under the Plan and wish to import the
ownership title of such shares (i.e., share certificates) into Spain, you must
declare the importation of such securities to the Direccion General de Política
Comercial y de Inversiones Extranjeras (“DGPCIE”).

SWITZERLAND

NOTIFICATIONS

Securities Law Notification. Any Stock Awards offered hereunder are considered a
private offering in Switzerland and is, therefore, not subject to registration
in Switzerland.

UNITED KINGDOM

TERMS AND CONDITIONS

Tax Withholding. This provision supplements Section V of the Option Agreement,
Section III of the RSU Agreement and Section V of the Performance Units
Agreement:

If payment or withholding of the Tax Obligations is not made within 90 days of
the relevant taxable event (the “Due Date”) or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003, the
amount of any uncollected Tax Obligations will constitute a loan owed by you to
the Employer, effective on the Due Date. You agree that the loan will bear
interest at the HM Revenue and Customs official rate of interest and will be
immediately due and repayable, and that the Company or the Employer may recover
it at any time thereafter by any of the means specified in the Section III of
the Agreement.

Notwithstanding the foregoing, if you are an officer or a member of the Board
(within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the terms of this provision will not apply to you. In the
event that you are an officer or a member of the Board and Tax Obligations are
not collected from or paid by you by the Due Date, the amount of any uncollected
Tax Obligations may constitute a benefit to you on which additional income tax
and national insurance contributions may be payable; in this case, you agree
that, to the extent required under U.K. law, the Company and/or the Employer may
collect any income tax and national insurance contributions due on this
additional benefit from you by any of the means specified in Section V of the
Option Agreement, Section III of the RSU Agreement and/or Section V of the
Performance Units Agreement, as applicable.

Joint Election. As a condition of participating in the Plan and vesting in any
Stock Awards granted hereunder, you acknowledge and agree that you shall be
liable for the Secondary Class 1 National Insurance Contributions which may be
payable by the Company or the Employer (or by any successor to the Company or
the Employer) with respect to the acquisition of shares pursuant to any Stock
Awards, the assignment or release of any Stock Awards for consideration, or the
receipt of any other benefit in connection with the Stock Awards and that
liability for the Secondary Class 1 National Insurance Contribution payments
shall be transferred to you to the fullest extent permitted by law.

 

APPENDIX A-13



--------------------------------------------------------------------------------

Without limitation to the above, you agree to make an election, in the form
specified and/or approved for such election by HM Revenue & Customs, that the
liability for the Secondary Class 1 National Insurance Contribution payments on
any such gains shall be transferred to you (the “Election”). You further agree
to execute such other elections as may be required between you and any successor
to the Company and/or the Employer. You hereby authorizes the Company and the
Employer to withhold such Secondary Class 1 National Insurance Contributions by
any of the means set forth in Section V of the Option Agreement, Section III of
the RSU Agreement and/or Section V of the Performance Units Agreement, as
applicable.

If you do not make an Election, if approval of the Election has been withdrawn
by HM Revenue and Customs, or if such Election is jointly revoked by you and the
Company or the Employer, as applicable, any Stock Awards granted hereunder
shall, at the discretion of the Company, without any liability to the Company or
the Employer, cease vesting and become null and void.

 

APPENDIX A-14